19-10926-tmd Doc#35-1 Filed 09/19/19 Entered 09/19/19 10:50:20 Proposed Order Pg 1
                                       of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 In re:                                           §
                                                  §
 ORLY GENGER,                                     §        Case No. 19-10926-TMD
      (Debtor)                                    §         Chapter 7

          ORDER ADOPTING JOINT STIPULATION TO EXTEND RESPONSE DATE

           ON THIS DAY came on for consideration the parties’ Joint Stipulation to Extend Deadline

 to Respond to Trustee’s Objections to Exemptions (the “Joint Stipulation”). After considering the

 agreement of counsel reflected in the Joint Stipulation, the Court finds that the Motion should be

 GRANTED; it is therefore

           ORDERED that Debtor shall file a Response to the Objections to Exemptions [Dkt. 27] by

 no later than November 1, 2019, unless otherwise extended by further order of the Court.

                                                ###




 035547-86267/4829-5816-6182.1
19-10926-tmd Doc#35-1 Filed 09/19/19 Entered 09/19/19 10:50:20 Proposed Order Pg 2
                                       of 2


 Entry requested by:

 Eric J. Taube
 Mark C. Taylor
 Waller Lansden Dortch & Davis, LLP
 100 Congress Ave., Suite 1800
 Austin, Texas 78701
 (512) 685-6400
 (512) 685-6417 facsimile
 Email: eric.taube@wallerlaw.com
 Email: mark.taylor@wallerlaw.com

 and

 Brian T. Cumings
 Graves, Dougherty, Hearon & Moody, P.C.
 401 Congress Avenue, Suite 2700
 Austin, TX 78701
 Telephone: 512.480.5626
 Facsimile: 512.536.9926
 bcumings@gdhm.com




 035547-86267/4829-5816-6182.1
